Citation Nr: 1044681	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitled to an initial rating higher than 10 percent for an 
appendectomy scar.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel









INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
October 1982 to March 1986.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in June 2008, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDING OF FACT

The appendectomy scar is 4 and 3/8 inches long and the scar is 
associated partially with underlying soft tissue damage and 
partially without soft tissue damage, but the scar does not cover 
an area exceeding 12 square inches, the scar is not unstable, the 
scar is not painful on examination, and the scar does not cause 
abdominal limitation of function.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for an 
appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 
7805 (prior to October 23, 2008).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 





The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication, content-complying VCAA notice 
by letter, dated in January 2008.  Where, as here, service 
connection has been granted and an initial rating has been 
assigned, the claim of service connection have been more than 
substantiated, the claim has been proven, thereby rendering 38 
U.S.C.A. §5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  

Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision, rating 
the disabilities, does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the claim 
for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 
22 Vet. App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the Veteran a VA 
examination in February 2008.  

The Veteran has not contended and the record does not show that 
there has been a material change in the disability since the 
examination in February 2008 to warrant a reexamination.  38 
C.F.R. § 3.327(a).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating scars were amended effective October 23, 
2008 and apply to all claims received by VA on or after October 
23, 2008.  As the Veteran's claim was received in December 2007, 
the criteria prior to October 23, 2008, apply.  



The appendectomy scar is rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Under Diagnostic Code 7801, for scars 
other than head, face, or neck, the criteria for a 10 percent 
rating are deep scars or scars that cause limited motion and 
involve an area or areas exceeding 6 square inches (39 sq. cm.).  
The criteria for the next higher rating, 20 percent rating, are 
deep scars or scars that cause limited motion and involve an area 
or areas exceeding 12 square inches.  A deep scar is one 
associated with underlying soft tissue damage.  

Analysis

On VA examination in February 2008, the examiner noted that the 
Veteran worked as a senior construction manager and that the scar 
was right at the level of the belt line.  The Veteran complained 
of sensitivity at the site of the scar.  The examiner reported 
that the effect of the scar on the Veteran's employment was 
minimal and the scar did not impose physical restrictions on his 
job or activities of daily living.  The scar was annoying to the 
extent the Veteran had to constantly adjust his belt and clothing 
away from the scar.  

On the physical examination, the scar was in the right lower 
quadrant of the abdomen.  The scar was 4 and 3/8 inches long 
(rounding to 5 inches long and less than one inch wide, the scar 
covers less than 5 square inches).  The medial 1 and 1/4 inch was 
nonadherent and nondepressed.  It was well nourished and 
nonulcerated.  It was nontender.  The mid 2 and 1/4 inch area of 
the scar was thin.  It was adherent to the underlying soft tissue 
and the abdominal wall.  It was nontender, but hypersensitive.  
It was well nourished and nonulcerated.  The lateral 1and 3/8 
inch aspect of the scar had a downward deflection from the 
central adherent scar and the area was nontender, nonadherent, 
nondepressed, and nondisfiguring.  It was well nourished and not 
ulcerated.  Only the center 2 and 1/4 inch aspect of the scar was 
adherent.  





There was no pain on palpitation of the scar.  The surrounding 
texture of the skin was normal.  The central adhered thin 2-1/4 
inch scar was shiny.  The scar was stable.  There was no 
elevation or depression of the surface contour of the scar on 
palpation.  The lateral and medial aspect of the scar was 
superficial.  The center part of the scar was deep with adherence 
to the underlying abdominal wall.  There was no acute 
inflammation, edema or keloid formation.  There was no induration 
of the skin in the area of the scar.  There was no limitation of 
motion or other limitation of function caused by the scar.  

The examiner concluded that the scar was hypersensitive, causing 
the Veteran to constantly adjust his belt so the belt did not rub 
against the scar.  The examiner found that the scar did not cause 
functional impairment on the job. 

In September 2009, a private physician stated that there was 
sensitivity in the area of the appendectomy scar, which was 
aggravated by clothing and a tool belt.  The physician noted that 
the Veteran wanted to have the scar redone to reduce the pain 
from performing his duties.  

The scar, in part, is attached to the underlying soft tissue of 
the abdominal wall, that is, a deep scar, but as the scar covers 
an area of about 5 square inches and as 5 square inches do not 
more nearly approximate or equate to an area exceeding 12 square 
inches, the criteria for the next higher rating under Diagnostic 
Code 7801 have not been met.  

Although the Veteran complained of the cosmetic effect of the 
scar, because the scar does not involve the head, face or neck, 
the criteria for rating a scar on the basis of disfigurement 
under Diagnostic Code 7800 do not apply and disfigurement is not 
otherwise part of the rating criteria under Diagnostic Code 7801 
or other Diagnostic Codes for rating a scar, namely, Diagnostic 
Codes 7802, 7803, 7804, and 7805. 




Under Diagnostic Code 7802, the criteria for 10 percent rating 
are a superficial scar and covers an area of 144 square inches.  
As the scar by definition is a deep scar, that is, attached to 
the underlying soft tissue, and as a superficial scar by 
definition is not associated with the underlying soft tissue, to 
the extent the scar is attached to the underlying soft tissue, 
the criteria for a rating under Diagnostic Code 7802 do not apply 
to the deep scar segment.  To the extent that a segment of the 
scar was described as nonadherent, that is, not associated with 
the underlying soft tissue, as the total area of the scar, both 
adherent and not adherent, covers only an area of about 5 square 
inches, and as 5 square inches do not more nearly approximate or 
equate to an area exceeding 144 square inches, the criteria for a 
separate rating under Diagnostic Code 7802 for the nonadherent 
area of the scar have not been met.  

Under Diagnostic Code 7803, the criteria for 10 percent rating is 
an unstable and superficial scar.  As the scar by definition is a 
deep scar, that is, attached to the underlying soft tissue, and 
as a superficial scar by definition is not associated with the 
underlying soft tissue, the criteria for a rating under 
Diagnostic Code 7803 do not apply to the deep scar segment.  To 
the extent that a segment of the scar was described as 
nonadherent, that is, not associated with the underlying soft 
tissue, the scar was described as stable on VA examination.  
Therefore there is no factual or legal basis for assigning a 
separate rating for an unstable and superficial scar under 
Diagnostic Code 7803. 

Under Diagnostic Code 7804, the criteria for 10 percent rating is 
a painful and superficial scar on examination.  As the scar by 
definition is a deep scar, that is, attached to the underlying 
soft tissue, and as a superficial scar by definition is not 
associated with the underlying soft tissue, the criteria for a 
rating under Diagnostic Code 7804 do not apply to the deep scar 
segment.  While the Veteran has complained of a sensitive scar to 
the extent that a segment of the scar was described as 
nonadherent, that is, not associated with the underlying soft 
tissue, the scar was described as nontender on VA examination.  
Therefore there is no factual or legal basis for assigning a 
separate rating under Diagnostic Code 7804.  



Under Diagnostic Code 7805, a scar may be rated on limitation of 
function of the affected part, namely, the abdominal wall.  On VA 
examination, the examiner concluded that there was no limitation 
of motion or other limitation of function caused by the scar.  
Therefore there is no factual or legal basis for assigning a 
separate rating under Diagnostic Code 7805 for limitation of 
function. 

The Board has considered "staged ratings" over the period of time 
since service connection became effective, but the evidence does 
not show that the scar meets the criteria for a rating higher 
than 10 percent since the effective date of service connection.

As the criteria for a rating higher than 10 percent have not been 
demonstrated throughout the period considered in this appeal, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).





While the Veteran has complained of a sensitive appendectomy 
scar, the Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, which 
are contemplated by the Rating Schedule, under Diagnostic Codes 
7801 to 7805.  In other words, the Veteran does not experience 
any symptomatology not already contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate, and no referral for an extraschedular rating is 
required under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating higher than 10 percent for an appendectomy scar 
is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


